Citation Nr: 1445536	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for functional stomach/diarrhea conditions.

2.  Entitlement to service connection for irritable bowel syndrome (IBS) (previously claimed as functional stomach/diarrhea condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1966 and from November 1969 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeals from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  A November 2001 RO rating decision denied the appellant's claim of entitlement to service connection for functional stomach/diarrhea conditions.  The appellant was notified of the decision in December 2001 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in November 2001 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current IBS is due to his service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2001 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for functional stomach/diarrhea conditions is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

The Veteran seeks to reopen a claim of entitlement to service connection for functional stomach/diarrhea conditions which was initially denied in an unappealed November 2001 rating decision.  In denying the claim, the RO noted that there was no evidence of a permanent residual or chronic disability subject to service connection shown by the service medical records or demonstrated by the evidence following service.  The Veteran did not appeal the denial and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

Evidence received since the prior final denial includes multiple treatment notes showing a diagnosis of IBS.  In September 2010 a VA psychiatric examination report revealed that the Veteran reported that the post Vietnam IBS symptoms arise when PTSD symptoms are active.  The examiner stated that "[i]t appears his physiological reactivity is directly linked to Vietnam related anxiety as there is no physical/structural indication of compromise."  The examiner continued to report that the Veteran "has constant interference with physical health because PTSD related anxiety factors initiate bowel disturbances."

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact-that the Veteran's functional stomach/diarrhea conditions are caused by his service-connected PTSD.  As new and material evidence has been received, the claim is reopened.

Given the favorable nature of the decision to reopen the claim, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records reveal multiple complaints and treatments for diarrhea.  Post service treatment records reveal treatment for diarrhea and a diagnosis of IBS.  Private treatment notes reveal a diagnosis of likely IBS in December 1998 and a diagnosis of IBS in May 1999.

In VA treatment noted dated April 2004, the Veteran was noted to have a history and diagnosis of chronic diarrhea.  March 2006 and April 2006 treatment notes reveal that the indicated IBS was stable and that a prior workup was negative for pathology.  In December 2006 the Veteran was noted to report that he had diarrhea since 1974 after returning from Vietnam.  In December 2006 it was noted that the Veteran has had an extensive workup in the past that revealed nothing.  It was reported that the Veteran most likely had a motility disorder, likely IBS.  The report further noted that IBS is a diagnosis of exclusion.

In September 2010 a VA psychology examination report revealed that the Veteran reported that the post-Vietnam IBS symptoms arise when PTSD symptoms are active.  The examiner stated that "[i]t appears his physiological reactivity is directly linked to Vietnam related anxiety as there is no physical/structural indication of compromise."  The examiner continued to report that the Veteran "has constant interference with physical health because PTSD related anxiety factors initiate bowel disturbances."

In a May 2013 VA psychology examination report, the examiner noted that "[t]he occupational and social impairment is attributed to the claimant's anxiety related Irritable Bowel Syndrome however it is not severe enough to interfere significantly with occupational and social functioning."

Service connection for IBS, as secondary to service-connected PTSD, is warranted.  Post service treatment records reveal a diagnosis if IBS.  A VA examiner has rendered the opinion that the Veteran's IBS is directly linked to the Veteran's anxiety symptoms of posttraumatic stress disorder.  As such, the Board finds that the service-connected PTSD proximately caused the IBS and service connection for IBS is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for functional stomach/diarrhea conditions, the claim is reopened.

Service connection for IBS, as secondary to posttraumatic stress disorder, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


